Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a compound of formula (1) in which Y1-Y3 are each N and a compound of formula (11) is BH-2  in the reply filed on 31 January 2022 is acknowledged.  In light of the election and due to prior art being applied to compounds encompassed by the election, a search of formula (1) in which variables Y1-Y3 are each N and no ring is formed between Ar1 and Ar2 and Ar3 and Ar4 has been conducted  In regard to the election of BH2, a search of a combination of a compound of formula (I) with a compound of formula (11) has been conducted.  In a search of claim 27, the scope of formula (1) is extended to compounds in which no ring is formed between Ar1 and Ar2 and Ar3 and Ar4.  
Information Disclosure Statement
The information disclosure statement filed 6 October 2020 is acknowledged and considered.	
Claim Objections
Claims 14-22, 28, and 29 are objected to because of the following informalities:  extraneous information is recited.  The language “wherein in the formula (9), X1, Y1, Ar3, and Ar4 are as defined in claim 1” in claim 22, for example is extraneous.  Unless a variable of the parent claim is being further limited by a dependent claim, it need not be stated in a dependent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10, 19 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 6-10 and 27-34, the groups using the word “including” have unclear metes and bounds because each group includes a range of carbon atoms or ring members.  What other structural features are included in addition to carbon atoms or ring members when the group is substituted?  
In claim 19, the use of the word “including” does not limit the proviso of Ar1 to Ar4.  The possibilities for these variables are not limited by using this word.  This issue would be overcome by changing “including” to “is”. 
In claim 26 what compound is part of an electron-transporting layer?  Is it a compound of claim 1?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 12, 13, 14, 15, 16, 21, 23-25, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 20150171340, published 18 June 2015).  Lee describes compounds 659, 661, and 662 (pages 117-118).  In compounds 659, 661, and 662, the following definitions apply: X1is S; Y1-Y3 are each N; Ar1 is a bond; Ar2 is a phenyl substituted with a carbazole, 5H-benzofuro[3,2-c]carbazole, or 5H-benzothieno[3,2-c]carbazole ring; and either Ar3-Ar4 is 1,1’-biphenyl or Ar3 is a bond and Ar4 is a biphenyl group.  In claim 7 and 9 the groups are (aa1) and (ac17).  Organic light-emitting devices (OLEDs) are described (page 1, paragraphs [0002]-[0007]).

    PNG
    media_image1.png
    188
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    320
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    321
    media_image3.png
    Greyscale


Claim(s) 1, 2, 4, 12, 13, 14, 15, 16, 23-25, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZENG (US 20160197285, published 7 July 2016).  Zeng describes compounds 37, 38, and CC-3 (pages 12 and 75).  In compounds 37, 38, and CC-3, the following definitions apply: X1 is S; Y1-Y3 are each N; Ar1 is a phenylene group; Ar2 is a phenyl substituted with a dibenzofuran-containing ring group, dibenzothiophene-containing ring group, dibenzoselenophene-containing ring group; Ar3 is a bond and Ar4 is a phenyl group.  Organic light-emitting devices (OLEDs) are described (page 5, paragraph [0061]).


    PNG
    media_image4.png
    219
    259
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    189
    327
    media_image5.png
    Greyscale


Claim(s) 1, 2, 4, 12, 13, 14, 15, 16 23-25, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUNG (US 20180337348, published 22 November 2018).  Jung describes different compounds (page 48, column 2, row 4; page 50, column 2, row 2; page 49, column 2, row 3).  In the specified compounds, the following definitions apply: X1 is S; Y1-Y3 are each N; and Ar1 is a phenylene group; Ar2 is a phenyl substituted with a dibenzofuran-containing ring group; Ar3 is a bond and Ar4 is a phenyl group.  Organic light-emitting devices (OLEDs) are described page 162, paragraph [0092] to page 164, paragraph [0115]).

    PNG
    media_image6.png
    158
    247
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    138
    253
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    201
    195
    media_image8.png
    Greyscale


Claim(s) 1, 2, 4, 12, 13, 14, 15, 16 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (WO 2014054912, published 10 April 2014).  Kim describes compounds H-47 to H-49, H-120 to H-13, H-139, and H-155 (pages 9-11).  In compounds H-47 to H-49, H-120 to H-13, H-139, and H-155, the following definitions apply: X1is S or O; Y1-Y3 are each N; and either Ar1 is a phenylene group, Ar2 is a phenyl substituted with a dibenzofuran-containing ring group or 11H-benzo[a]carbazole group, Ar3 is a bond, and Ar4 is a phenyl group or Ar1 is a bond, Ar2 is a phenyl group, Ar3 is phenylene group, and Ar4 is a phenyl substituted with a dibenzofuran-containing ring group.  Organic light-emitting devices (OLEDs) are described (page 14, paragraph [94] to page 15, paragraph [97]; page 40, paragraph [326] to page 44, paragraph [376]).  

    PNG
    media_image9.png
    149
    266
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    147
    350
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    133
    126
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    159
    120
    media_image12.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 12, 13, 14, 15, 16, 23-25, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (WO 2014054912, published 10 April 2014.
Determining the scope and contents of the prior art
Kim describes compound H-205 (page 13).  In compound H-205, the following definitions apply: X1 is S; Y1-Y3 are each N; Ar1 is a phenylene group; Ar2 is a phenyl substituted with a carbazole-containing group; Ar3 is a bond, and Ar4 is a phenyl group.  Organic light-emitting devices (OLEDs) are described (page 14, paragraph [94] to page 15, paragraph [97]; page 40, paragraph [326] to page 44, paragraph [376]).


    PNG
    media_image13.png
    144
    104
    media_image13.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims at issue, a ring with variables Y1-Y3 is attached to the 4-position of a dibenzothiophene ring.  In the prior art, a ring with variables Y1-Y3 is attached to the 3-position of a dibenzothiophene ring.
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation of changing the point of attachment of the 6-membered ring is present because Kim makes both compounds and they are both used in an OLED.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Claim(s) 1, 2, 4, 12, 13, 14, 15, 16, 23-25, and 35 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeng (US 20160197285, published 7 July 2016).  
Determining the scope and contents of the prior art
Zeng describes compound 39 (page 12).  In compound 39, the following definitions apply: X1 is Se; Y1-Y3 are each N; Ar1 is a phenylene group; Ar2 is a phenyl substituted with a dibenzofuran-containing ring group, dibenzothiophene-containing ring group, dibenzoselenophene-containing ring group; Ar3 is a bond and Ar4 is a phenyl group.  Organic light-emitting devices (OLEDs) are described (page 5, paragraph [0061]).

    PNG
    media_image4.png
    219
    259
    media_image4.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims at issue X1 is O or S.  In the prior art X1 is Se.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Zeng describes that O, S, and Se are each alternative embodiments in a compound used in an OLED.  Based on this teaching, a reasonable expectation of success is present to replace O or S with Se in the ring and the compound is expected in a similar manner to a compound with O or S in the same ring.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 1, 2, 4-10, and 12-35 are not allowed.
Claims 3, 11, 17, 18, 20, and 22 appear free of the prior art when variables Y1-Y3 are each N and no ring is formed between Ar1 and Ar2 and Ar3 and Ar4.  
Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims given the extent of a search of claim 1 as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  LEE (US 20150171340, published 18 June 2015) describes compound 659 (page 117).  This compound neither anticipate nor renders obvious a compound of examined claim 3 or 11 because Ar1 is a bond not an unsubstituted phenylene ring.   

    PNG
    media_image1.png
    188
    343
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699